                          United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


WILLIAM LEE GRANT, II                              §
                                                   §   Civil Action No. 4:18-CV-443
v.                                                 §   (Judge Mazzant/Judge Nowak)
                                                   §
U.S. DEPARTMENT OF DEFENSE                         §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On January 25, 2019, the report of the Magistrate Judge (Dkt. #6) was entered containing proposed

findings of fact and recommendations that Plaintiff William Lee Grant, II’s claims be dismissed

pursuant to 28 U.S.C. § 1915.

       Plaintiff filed his Objection to the report on February 20, 2019 (Dkt. #8). Plaintiff’s

Objection contains statements that are fantastical, clearly contrary to the record, and/or have no

relevance whatsoever to the recommendations made by the Magistrate Judge. For example,

Plaintiff states that his “Complaint is not rambling or confusing. Mr. Grant was created by the

Joint Chiefs of Staff to be their witness to the 9/11 Terrorists Attacks” (Dkt. #8 at p. 1). A Court

is required to perform a de novo review of any part of the report’s disposition to which a party has

filed specific written objections. Fed. R. Civ. P. 72(b)(3). Conversely, the Court reviews for plain

error when a party makes frivolous, conclusive or general objections to the report. See Nettles v.

Wainwright, 677 F.2d 404, 410 n.8 (5th Cir. Unit B 1982) (en banc) (frivolous, conclusive or

general objections to the magistrate judge's report need not be considered by the district

court), overruled on other grounds by Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415 (5th
  Cir. 1996). Plaintiff’s Objection is frivolous, without legal basis, and unsupported by the record,

  and therefore, should be overruled.

         Having reviewed the report of the United States Magistrate Judge, Plaintiff’s Objection,

  the Court is of the opinion that the findings and conclusions of the Magistrate Judge are correct

  and adopts the Magistrate Judge’s reports as the findings and conclusions of the Court.

         It is, therefore, ORDERED that Plaintiff William Lee Grant, II’s claims are DISMISSED

. with prejudice.

         All relief not previously granted is DENIED.

         The Clerk is directed to CLOSE this civil action.

         IT IS SO ORDERED.
          SIGNED this 1st day of March, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                  2
